Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Applicant’s “Amendment and Response” filed on 10/19/2020 has been considered.
Claims 5-13, 19-21, 26-29 are pending in this application and an action on them merits follows.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/23/2020, 11/10/2020, 1/28/2020 are being considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Angelhag et al. (U.S. Patent Publication No. 2006/0135204) in view of Goldfarb et al. (U.S. Patent Publication No. 20140372320), in view of Wurmfeld et al. (U.S. Patent Publication No. 2019/0385149), in view of DeLeon et al. (U.S. Patent Publication No. 2008/0113618).

Regarding claims 19, 26-27, Angelhag teaches obtain, by the one or more processors, data capable of establishing a wireless communication channel for exchange of information between and a second device;  8 of 20S156-0142USdetermine, by the one or more processors of the first device, an optical representation associated with the first device and configured to be transmitted by a display control component of the first device as one or more light signals (element 100, Fig. 1); transmit, by the display control component of the first device and through one or more visual indicators of the first device, the optical representation; obtain, by the one or more processors of the first device and in response to one of a visual inspection or an image capture by the second device (element 102, Fig. 1), an input from the second device; compare, by the one or more processors of the first device, the input with the optical representation; and in response to determining, by the first device, that the input corresponds to the optical representation, select at least one of the first mode and the second mode based at least on the information to be displayed (the indicia is a color that is output by means of a color emitting device. When the indicia is a visible symbol it is output by means of a display, or the indicia is a combination of characters that is output by means of a display, [40, 50-52].

It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system as disclosed by Stockdale to include limitations as taught by Goldfarb, in order to process EMV card payments, (Goldfab, [0005]). 
Angelhag does not explicitly teach optical representation of the alphanumeric authentication data, wherein the alphanumeric authentication data is generated by a display control component of the first device; and is configured to be transmitted by the display control component of the first device as one or more light signals; transmit, by the display control component of the first device and through one or more visual indicators of the first device, the optical representation of the alphanumeric authentication data and wherein the first optical representation is different from the second optical representation;
Wurmfeld teaches a dynamic transaction card may receive instructions to generate a barcode. The instructions may be transmitted to the LED display 1916 to create a specific pattern that may result in constructive interference that will generate a barcode to be read by a reader.. the LED display of the dynamic transaction card may detect light, transmit the light signals from the LED to the microprocessor/microcontroller [205-207]…. The tracks of data may include a first track capable of storing alphanumeric characters as well as symbols (e.g., ?, !, &, #, and/or the like), such as account numbers, account holder name, expiration data, security data, 200 that is paired to a mobile device via, for example, Bluetooth, BLE, RFID, and/or other wireless technologies, may receive new track data. The new track data may be unformatted, encrypted, encoded, and/or the like when the new track data is transmitted from the mobile device to the dynamic transaction card 200, [127]… a dynamic transaction card with a dot matrix display may generate an alphanumeric display indicative of the updated data..When a dynamic transaction card display includes and LED and/or an OLED display, a dynamic transaction card may generate a display pattern with the LED and/or OLED lights indicative of the updated data, [157].
Wurmfeld also teaches, the LEDs may be individually driven at different frequencies or pulsed at different time intervals from each other such that the light wave generated from each LED constructively interferes with the light waves generated by the other LEDs, creating spatial light voids in the resultant analog light wave, [204].
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system as disclosed by combination to include limitations as taught by Wurmfeld, in order to communicate the data in a secured manner, [13].
Angelhag substantially discloses the claimed invention, however does not explicitly disclose send, by the one or more processors of the first device, a permission to the second device to establish the wireless communication channel between the first device and the second device for exchange of information; initiating, by the at least one payment object reader, a payment transaction between a merchant and a customer by accepting a payment via at least one payment object, the payment object reader 110-A may then initiate visual indicator patterns in each identified device (act 410). As described above, available devices may include light-emitting output devices (e.g., display screens, or LEDs) that are responsive to instructions from device 110-A relating to the manner and intensity of light discharged, [0050-0052].

Regarding claim 20, Angelhag does not teach, however Wurmfeld teaches processors to generate the optical representation of the alphanumeric authentication data by encoding the alphanumeric authentication data in a color space, (a display indicating a particular balance may be altered from an alphanumeric display to a color/shape display that may indicate the particular balance, [126-127, 200-201]).

Regarding claims 28-29, Angelhag does not teach, however DeLeon teaches a wireless transceiver configured to receive an image of the second optical pattern of the 110-A may then initiate visual indicator patterns in each identified device (act 410). As described above, available devices may include light-emitting output devices (e.g., display screens, or LEDs) that are responsive to instructions from device 110-A relating to the manner and intensity of light discharged, [0050-0052]).

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Angelhag, Goldfarb, Wurmfeld, DeLeon combination as applied to claims above and further in view of Izadi et al. (U.S. Patent No. 7,884,734), in view of Yu et al. (U.S. Patent Publication No. 2009/0067846)

Regarding claim 21, the combination does not explicitly teach, however, Izadi teaches generating an optical representation, wherein the optical representation configured to be transmitted in one or more colors, brightness, lightness, and intensities; transmitting, through the light indicators associated with the first wireless device, the optical representation; obtaining, by the wireless transceiver of the first wireless device and in response to one of a user input or a sensor input captured by the second 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system as disclosed by combination to include limitations as taught by Izadi, in order to efficiently select the correct device, (Izadi, background). 
The combination does not explicitly teach security token, however Yu teaches The user may then transfer a portion (token) of those purchase minutes to another cell phone (second device) via the optical link. The second device presents the token information to the carrier and the carrier allocates the minutes to the second user's account, [0081].
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system as disclosed by combination to include limitations as taught by Yu, in order to transfer data in secure manner.


Claims 5-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stockdale et al. ((U.S. Patent Publication No. 2010/0304819), in view of DeLeon et al. (U.S. Patent Publication No. 2008/0113618), in view of Wurmfeld et al. (U.S. Patent Publication No. 2019/0385149).

Regarding claim 5, Stockdale teaches receiving, by a pairing component executed by a processor of the first wireless device, a request for authentication data; generating, by the pairing component of the first wireless device the authentication data as a first optical representation of one or more pairing parameters associated with the first wireless device, wherein the first optical representation of the one or more pairing parameters facilitates pairing between the first wireless device and the second wireless device; inputting, by the pairing component, the optical representation of the one or more pairing parameters to a display control component of the first wireless device, wherein the display control component controls one or more light indicators of the first wireless device to operate in a first mode and a second mode, and wherein: the one or more light indicators of the first device to display an optical representation of an operational status of the first wireless device; and the one or more light indicators are configured to display the first 3 of 20S156-0142USoptical representation of the one or more pairing parameters associated with first wireless device;  (see Fig. 3B, 904a, [0077-0079]); and (b) (see Fig. 3B, 904b), 
controlling, by the display control component of the first wireless device and in response to receiving the optical representation of the one or more pairing parameters from the pairing component, the one or more light indicators associated with the first wireless device to operate in accordance with the second mode (display 904b for generating a one-time password that may be used with a transaction, such as a 
Stockdale substantially discloses the claimed invention, however does not explicitly disclose facilitate pairing between the first wireless device and the second wireless device; control one or more light indicators of the first wireless device to operate in accordance with at least a first mode and a second mode Stockdale teaches numeric and text data. 
DeLeon however teaches once identified, mobile device 110-A may then initiate visual indicator patterns in each identified device (act 410). As described above, available devices may include light-emitting output devices (e.g., display screens, or LEDs) that are responsive to instructions from device 110-A relating to the manner and intensity of light discharged, [0050-0052].
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system as disclosed by Stockdale to include limitations as taught by DeLeon, in order to connect device in a timely and efficient manner, (DeLeon, [0006]). 
Stockdale substantially discloses the claimed invention, however does not explicitly disclose the first optical representation is different from the second optical representation;

It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system as disclosed by combination to include limitations as taught by Wurmfeld, in order to communicate the data in a secured manner, [13].


Regarding claim 6, Stockdale teaches obtaining, by a wireless transceiver of the first wireless device, a sensor input of the optical representation of the pairing parameters, wherein the sensor input is captured by a sensor associated with the second wireless device; comparing, by the pairing component of the first wireless device, the sensor input with the optical representation of the pairing parameters; and in response to determining that the sensor input matches with the optical representation of the pairing parameters, (the interface 951 may comprise a camera and image recognizing techniques for recognizing a pattern on the card 903. An expected pattern may be compared with an image obtained from the camera to determine an orientation of the card, [0072]. Deleon teaches sending, by the wireless transceiver and the pairing component, a permission to the second wireless device to establish a wireless communication channel between the first wireless device and the second wireless device for exchange of information, [0036, 0052-0053].

Regarding claims 7 and 11, Stockdale teaches controlling the light indicators associated with the first wireless device to indicate a status of a payment transaction between the first wireless device and the second wireless device, wherein the first wireless device is a payment object reader and the second wireless device is a point- of-sale terminal, the optical representation of the one or more pairing parameters is machine perceptible. (Figure 6).

Regarding claim 8, Stockdale teaches determining whether the light indicators are displaying the status of the payment transaction; and in response to determining that the light indicators are displaying the status of the payment transaction, calibrating the light indicators in accordance with the optical representation of the pairing parameters, ([0067]).

Claim 9-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stockdale, DeLeon, Wurmfeld combination as applied to claims above, further in view of Izadi et al. (U.S. Patent No. 7,884,734).

Regarding claims 9-10, Stockdale does not explicitly teach, however Izadi teaches generating the optical representation of the pairing parameters further comprises encoding the pairing parameters, and wherein encoding includes associating each of the pairing parameters with a unique color, brightness, lightness, intensity or chroma, determining a color code corresponding to each of one or more pairing parameters 

Regarding claim 12, Stockdale does not explicitly teach, however Izadi teaches generating, by a signal strength component executed by the processor in the first wireless device, a signal strength value to indicate a proximity of the first wireless device with respect to the second wireless device; transmitting, by the wireless transceiver of the first wireless device, a measure of the proximity to the second wireless device based at least on the signal strength value; and receiving a request, from the second wireless device, for display of the optical representation of the pairing parameters based on the measure of the proximity, (signal strength, relating to the target device itself from the proximity sensing (in block 101), e.g. when using a touch sensitive surface), Col.4 ln 10-22.

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stockdale, DeLeon, Wurmfeld combination as applied to claims above, further in view of Izadi et al. (U.S. Patent No. 7,884,734) and in view of Yu et al. (U.S. Patent Publication No. 2009/0067846)

claims 13, Stockdale does not explicitly teach, however, Izadi teaches generating an optical representation, wherein the optical representation configured to be transmitted in one or more colors, brightness, lightness, and intensities; transmitting, through the light indicators associated with the first wireless device, the optical representation; obtaining, by the wireless transceiver of the first wireless device and in response to one of a user input or a sensor input captured by the second wireless device, a second user input from the second wireless device; comparing, by the pairing component, the second user input with the optical representation; and in response to determining that the second user input matches with the optical representation, sending, by the wireless transceiver and the pairing component, a permission to the second wireless device to convert the wireless communication channel into a secure wireless communication channel, (see rejection of claim 1). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system as disclosed by combination to include limitations as taught by Izadi, in order to efficiently select the correct device, (Izadi, background). 
Stockdale does not explicitly teach security token, however Yu teaches the user may then transfer a portion (token) of those purchase minutes to another cell phone (second device) via the optical link. The second device presents the token information to the carrier and the carrier allocates the minutes to the second user's account, [0081].
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system as disclosed by combination to include limitations as taught by Yu, in order to transfer data in secure manner.

Allowable Subject Matter

Claims 1-4, 14-18 are allowed over the prior. The Examiner hereby emphasizes Applicant's Remarks filed 12/18/2019.
Additionally, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant's claimed invention relying on improper hindsight bias.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on Wurfeld reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument such as “ptical representation of the alphanumeric authentication data, wherein the alphanumeric authentication data is generated by a display control component of the first device; and is configured to be transmitted by the display control component of the first device as one or more light signals”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILENA RACIC/Patent Examiner, Art Unit 3627  



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627